DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 14/447858 which claims priority to US61/862301 and US62/001370. The examiner notes that none of 14/447858, US61/862301, or US62/001370 disclose as micronutrients for use with the claimed polymer the instantly claimed Ca, Fe, Mg, etc. the only micronutrients disclosed in 14/447858 which claims priority to US61/862301 and US62/001370 are Zn, Mn, and Cu. Thus, these micronutrients are getting priority only to the instantly claimed filing date of 02/17/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10065896 (‘896). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘896 and the instant application claim coatings for seeds and/or seeds coated with the same water soluble polymers that are instantly claimed, e.g. they comprise the same itaconic, maleic and sulfonate repeat units, specifically at least 4 repeat units and wherein the sulfonate repeat units are methallylsulfonate and allylsulfonate repeat units in amounts which overlap those instantly claimed, and wherein the polymers are the same pH that are instantly claimed and wherein the polymers can be/are in partial salt form, and wherein they comprise the same micronutrient metals that are instantly claimed, e.g. Zn, B, Fe Mo, Cu, etc. Thus, one of ordinary skill in the art would conclude that the seed products coated with the instantly claimed coating composition for seeds render obvious the instantly claimed invention to the coating composition that was used on the previously invented seed product.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10173941 (‘941). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘941 and the instant application claim agricultural products coated with the instantly claimed coatings, specifically wherein the products (which would include the claimed seeds) are treated with the same water soluble polymers that are instantly claimed, e.g. they comprise the same itaconic, maleic and sulfonate repeat units, specifically at least 4 repeat units and wherein the sulfonate repeat units are methallylsulfonate and allylsulfonate repeat units in amounts which overlap those instantly claimed, and wherein the polymers are the same pH that are instantly claimed and wherein the polymers can be/are in partial salt form, and wherein they can comprise the same micronutrient metals that are instantly claimed, e.g. Zn, B, Cu, Ca, etc. Thus, one of ordinary skill in the art would conclude that the agricultural products which have been coated with the instantly claimed coating composition that are claimed in US 10173941 render obvious the instantly claimed invention to the coating composition that was used on the previously invented coated/treated agricultural product.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 24-31 of U.S. Patent No. 11254620 (‘620) in view of Sanders (WO2002/071086). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘620 and the instant application claim water soluble coating compositions for seeds comprising the same repeat units: maleic, itaconic, and sulfonate and wherein the polymer comprises at least 4 different repeat units and wherein the sulfonate units are allylsulfonate and methallylsulfonate repeat units which are present in overlapping amounts to those instantly claimed, and wherein the polymers can comprise the same micronutrients, e.g. Zn, Mn, and Cu, and wherein the coatings are applied to the same types of seeds, have the same pH, and same mol of repeat units including at least one anionic group, wherein the micronutrients are bound to the backbone of the polymer, the polymer is in partial salt form, etc. ‘620 merely does not teach wherein the micronutrient is Ca, Fe, Mg, or mixtures thereof. However, this deficiency in ‘620 is addressed by Sanders which teaches that Ca, Fe, Mg, Mn, Zn, Cu, etc. can all be delivered with anionic polymers comprising itaconic and maleic repeat units and wherein these micronutrients bind to backbone of the polymer (See entire document; Abstract; pg. 6, ln. 1-10, pg. 6, ln. 29-pg. 7, ln. 8; pg.10, ln. 9-pg. 11, ln. 2; pg. 3, ln. 1-pg.6, ln. 10, pg. 6, ln. 30-pg. 7, ln. 8; pg. 3, ln. 1-pg. 5, ln. 15; Examples, 2, 4, 10-12 (teach water soluble coating composition); Claims). Thus, one of ordinary skill in the art would conclude that the instantly claimed water soluble coating composition is an obvious variant of the water-soluble coating composition claimed in US 11254620 when taken in view of Sanders. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO2002/071086) in view of Taranta et al. (US20090298902), Dobrawa et al. (US20090258953), MSU extension (http://landresources.montana.edu/nm/documents/NM9.pdf, 2011) pg. 2-16), and Taylor (Am. Soc. For Hort. Sci., v. 36(2), 2001, 7 pages, no pagination)
Applicant’s claim:
-- A water soluble coating composition for seeds, comprising a polymer having a backbone containing maleic, itaconic, and sulfonate repeat units and having micronutrients selected from the group consisting of Fe, Mn, Mg, Zn, Cu, Ni, Co, Mo, V, W, the alkali metals, the alkaline metals, and mixtures thereof, wherein said polymer is in a partial salt form, and wherein said coating composition has a polymer content of from about 35% to about 55% by weight based on the total weight of the coating composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 31-36, Sanders teaches a water-soluble coating composition (for seeds) comprising a polymer having a backbone containing maleic and itaconic repeat units and having Zn, Mn, Cu, Ca, B, Fe, Mg, etc. micronutrients, e.g. Ca, Mg, Fe, etc. (reads on claims 31, 33-35) which can be chemically bound/complexed to the polymer backbone which reads on claim 32 (See entire document; Abstract; pg. 6, ln. 1-10, pg. 6, ln. 29-pg. 7, ln. 8; pg.10, ln. 9-pg. 11, ln. 2; pg. 3, ln. 1-pg.6, ln. 10, pg. 6, ln. 30-pg. 7, ln. 8; pg. 3, ln. 1-pg. 5, ln. 15; Examples, 2, 4, 10-12 (teach water soluble coating composition); Claims). Sanders teaches wherein the aqueous mixture coating composition (reads on claim 36) contains from about 30-60% by weight of the polymer, and wherein the composition can comprise from about 35-50% by weight of said polymer which reads on the claimed about 35% to about 55% by weight (see entire document; Abstract; example 4; etc.). 
Regarding claim 40, Sanders also teaches wherein the polymer has at least 80 mole percent of repeat units including at least one anionic group because Sanders teaches polymers which comprise only/consist of maleic and itaconic groups, which reads on the claimed polymer comprising at least about 50% by mole repeat units containing at least one carboxylate group, and both monomers contain anionic groups (See entire document; Abstract; pg. 5, ln. 26-pg. 6, ln. 9).
Regarding claim 36, Sanders also teaches wherein the polymeric coating is an aqueous mixture comprising said polymer (See entire document; Example 4). 
Regarding claims 37-38, Sanders teaches wherein the mixture has a pH of about 3-8, more specifically about 4-6.5 as the pH of 7 reported in examples 10-11 is about 6.5, and wherein the pH can be varied as necessary/desired by varying the ratios of the monomers which form the polymers and whether or not the monomers are completely neutralized, completely unneutralized, or partially neutralized (See entire document; Examples 10-13)
Regarding claims 46-47 and 49-50, Sanders teaches seeds/seed products which comprise a seed, specifically a wheat or corn seed, which has been coated with the polymer coating of claim 31 and as such they obviously teach the step of coating the seeds by applying the claimed coating (See entire document; Abstract; Claims 117-119; Col. 9, 3-14). 
Regarding claim 39, Sanders teaches wherein the polymers of the instant claims can comprise more than 3 different repeat units e.g. itaconic, maleic, and different dicarboxylic acid moieties which reads on at least 4 different repeat units (See entire document; pg. 3, ln. 1-pg. 5, ln. 15).
Regarding claims 31 and 44-45, Sanders teaches a partial salt form of the claimed polymers and as such would obviate the claimed combined partial salt form since Sanders teaches wherein the same metals can be chemically bound to the backbone of the polymer and teaches wherein not all of the acid groups have been mixed/treated with a base, e.g. less than stoichiometric amounts of base are used to form partial salt form of the claimed polymer and this partial salt form is taught by Sanders, and Sanders teaches wherein the micronutrients/nutrients which can be bound to the polymer/delivered with the polymer include calcium and boron, and/or calcium borate which reads on wherein the partial salt/mixed salt form comprises a non-metal atom, e.g. B as boron is one of the non-metal micronutrients which can be delivered with the claimed polymers (See entire document; Example 3, wherein only some of the acid groups have formed a salt; pg. 6, ln. 29-pg. 8, ln. 7; pg. 10, ln. 9-pg. 11, ln. 2).
	Regarding claim 48, wherein the coating is applied by spraying or dipping, Sanders teaches wherein the coating can be applied as a liquid/liquid dispersion to seeds (pg. 1, ln. 7-17; pg. 9, ln. 3-pg. 10, ln. 30), and it would be obvious to spray or dip the seeds into the polymeric liquid/polymeric dispersion because it was routine for one of ordinary skill in the art to apply liquid seed coatings by spraying of dipping as is evidenced/taught by Taylor it was known to spray liquid coatings/film coatings onto seeds (See Taylor: pg. 2, middle column, first complete paragraph).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 31-50, specifically 31, 39, 41-43, Sanders does not teach wherein the coating composition comprises sulfonate repeat units in addition to the maleic and itaconic repeat units and/or other dicarboxylic acid containing groups, specifically 2 sulfonate groups and at least 4 different repeat units which include 2 sulfonate groups, nor does Sanders teach the claimed allylsulfonic and methallylsulfonic repeat units in amounts of about 1-20% methallylsulfonic repeat units and 0.1-10% allylsulfonic repeat units. However, these deficiencies in Sanders are addressed by Taranta and Dobrawa. 
Taranta teaches incorporating allylsulfonic repeat units into anionic polymers which can comprise the claimed itaconic and maleic acid monomers/repeat units and wherein the polymers are being used in agricultural settings, e.g. coating seeds, and wherein these acidic monomers, e.g. allylsulfonic acid are used in amounts of at least 15% of the polymer which reads on incorporating the claimed sulfonate/ allylsulfonic acid monomers ([0027]; [0034]; claims). Taranta also teaches wherein anionic seed coatings can include other monomers e.g. phosphates, or vinylsulfonic acid, or other sulfo and phosphonic containing monomers, or monomers of other monoethylenically unsaturated mono and di-carboxylic acids which allows for polymers having at least 4 different monomers very easily that are useful for coating seeds (see [0027]; claims).
Dobrawa teaches incorporating allylsulfonic/allylsulfonate or methallylsulfonic/methallylsulfonate repeat units in the form of their salts which would function as surfactants to help solubilize poorly soluble actives in amounts of about 2-15% by weight of the resultant polymer into/to form water-soluble polymers which are being used in agricultural settings, to help solubilize poorly water soluble actives which reads on incorporating the about 1-20 mol% methallylsulfonic repeat units and 0.1-10 mol% allylsulfonic repeat units in the polymer that are instantly claimed ([0014]; [0018]; [0019]; [0047]; [0076]; [0044-0047]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form coating polymers for coating seeds which comprise at least 4 different repeat units, e.g. itaconic, maleic, and 2 sulfonate monomers, specifically allylsulfonate or methallylsulfonate, and consisting of the claimed micronutrients because it was already known in the art to coat seeds with polymers which comprise itaconic and maleic monomers and which have the claimed micronutrients bound to the backbone as is taught by Sanders, and it would be obvious to add the above claimed sulfonate repeat units because and Taranta and Dobrawa teach that sulfonate monomers, specifically allylsulfonate and/or methallylsulfonate monomers/repeat units (Dobrawa) in amounts which overlap the claimed amounts are useful for incorporating into water-soluble polymers for solubilizing poorly soluble agrochemical actives for agricultural uses. Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to add the claimed allylsulfonate or methallylsulfonate monomers in the claimed mol% to the itaconic and maleic copolymers of Sanders in order to form effective seed coatings that break down over a period of time and thereby allow for release of the micronutrients which are contained in the polymers while the seeds are in the soil and the polymer coating is slowly breaking down and releasing the bound micronutrients to the plants/soil to increase plant growth and which can also contain poorly soluble agrochemical active agents to prophylactically treat seeds/soil for diseases/pests since other active agents are not excluded by the instant claims.
	Regarding the instantly claimed amounts of methallylsulfonic repeat units and allylsulfonic repeat units claimed in claim 43. It would have been obvious to one of ordinary skill in the art to optimize the amount of each of sulfonate groups, e.g. methallylsulfonic repeat units and allylsulfonic repeat units in the claimed polymer to fall within the instantly claimed ranges because Taranta and Dobrawa teach that sulfonate monomers, specifically allylsulfonate and/or methallylsulfonate monomers (Dobrawa) in amounts which overlap the claimed amounts are useful for incorporating into water-soluble polymers for solubilizing poorly soluble agrochemical actives for agricultural uses, such as coating seeds especially since the courts have previously determined that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the combined partial salt form instantly claimed. Sanders teaches forming the partial salts/mixed salts of the claimed polymers which are chemically bound/complexed with ions including those instantly claimed. Sanders does not specifically teach complexing multiple ions to the polymer, which is not required of the instant claims. However, it would have been obvious to one of ordinary skill in the art to do this because Sanders teaches that all of the claimed ions can be chemically bound/complexed to their polymer to provide nutrients to plants. Further the courts have previously determined, It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would be obvious to combine known micronutrients which can be chemically bound/complexed to the polymer forming a partial salt form as is taught by Sanders to form the claimed combined partial salt form which contains the necessary effective blend of micronutrients necessary for a given crop species in order to offer controlled/extended release of these necessary micronutrients claimed because these are known to be micronutrients that are needed by crops. Especially since it is known to test soils and plants for nutrient deficiencies and to treat for the deficiency with the deficient element as is taught by the summary section and micronutrients section of MSU (see pg. 13-14).
	It would have been obvious to apply the liquid coatings of Sanders, Taranta, and Dobrawa to seeds via spraying because it was routinely known in the art to spray liquid coatings onto seeds as is taught by Taylor one of ordinary skill in the art would want to spray the liquid coating because it was a conventional and easy way to apply liquid seed coatings.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616